                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO
                             Magistrate Judge Kathleen M. Tafoya

Civil Action No. 17-cv-02063-KMT

CARLIN Q. WILLIAMS,

       Applicant,

v.

UNITED STATES BUREAU OF PRISONS, and
JOE MOORHEAD, Warden,

       Respondents.


         ORDER DENYING APPLICATION FOR WRIT OF HABEAS CORPUS


       This matter is before this Court pursuant to the Order of Reference (ECF No. 24), and the

parties’ unanimous consent to disposition of this action by a United States Magistrate Judge

(ECF No. 23).

       Applicant Carlin Q. Williams is a prisoner in the custody of the Federal Bureau of

Prisons (“BOP”) currently incarcerated at the United States Penitentiary, Administrative

Maximum, in Florence, Colorado. He has filed pro se an Application for a Writ of Habeas

Corpus Pursuant to 28 U.S.C. § 2241 (ECF No. 6) challenging the BOP’s computation of his

sentence. He specifically claims that the BOP has unlawfully denied him 241 days of

presentence confinement credit toward his federal sentence for the time he spent in federal

custody from July 3, 2013 to April 21, 2014.

       In response to the Court’s Order to Show Cause (ECF No. 15), Respondents filed a

“Response to Application for Writ of Habeas Corpus” (ECF No. 19), and Mr. Williams filed a

“Rebuttal to Respondents Response to Application for Writ of Habeas Corpus” (ECF No. 26).
       The Court must construe the Application and other papers filed by Mr. Williams liberally

because he is not represented by an attorney. See Haines v. Kerner, 404 U.S. 519, 520-21 (1972)

(per curiam); Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991). However, the Court should

not be an advocate for the pro se litigant. See Hall, 935 F.2d at 1110. After reviewing the

pertinent portions of the record in this case, the Court will deny the Application for the reasons

set forth below.

                                       I. BACKGROUND

       The record establishes the following relevant facts. In 2011 and 2012, officers of the

Kansas City Police Department arrested Mr. Williams on:

      July 8, 2011 for stealing a motor vehicle and resisting arrest;

      August 17, 2011 for simple assault and probation warrant;

      October 21, 2011 for resisting arrest;

      February 20, 2012 for resisting arrest, driving while license revoked,
       fleeing/attempt to elude police, defective equipment, and improper display of
       license plate; and

      April 22, 2012 for obstruction.

See ECF No. 19-4; ECF No. 19-5; ECF No. 19-6. On June 1, 2012, Mr. Williams was convicted

in Missouri state court in case numbers 1216-CR00150 (stealing a motor vehicle), 1016-

CR05215 (probation violation), and 1216-CR01202 (resisting arrest and driving while revoked).

See ECF No. 19-6. He was sentenced to a three-year concurrent prison term in the custody of the

Missouri Department of Corrections (“MDOC”). See id.

       In 2013, while Mr. Williams was a state prisoner in custody of the MDOC, he was

indicted for violation of federal law in United States v. Williams, Case Number 13-cr-00131-

                                                 2
FJG-1 (W.D. Mo. Apr. 4, 2013). On June 19, 2013, Mr. Williams was taken into federal custody

on a writ of habeas corpus ad prosequendum, and transferred to the Caldwell County Detention

Center in Kingston, Missouri. See ECF No. 6 at 3, 10; ECF No. 19-7.

       According to Mr. Williams, the MDOC, Board of Probation and Parole (“Parole Board”),

granted him release on parole on July 3, 2013, but he did not receive a copy of the order of

release until April 21, 2014. See ECF No. 6 at 3-4, 15. According to Respondents, the Parole

Board granted Mr. Williams conditional release on April 21, 2014, and the document showing a

release date of July 3, 2013 was not generated by the Parole Board and is an altered version of

the original order of conditional release. See ECF No. 19 at 3; ECF No. 19-9. Mr. Williams

asserts he remained in federal custody and was sentenced in his federal case on May 8, 2015.

See ECF No. 6 at 4. Respondents contend that Mr. Williams was sentenced to 92 months

imprisonment in his federal criminal case on May 8, 2014, and his projected release date via

good conduct time is December 26, 2020. See ECF No. 19-10; ECF No. 19-2.

       Mr. Williams argues in the Application that he should receive presentence confinement

credit of approximately 241 days toward his federal sentence for the time he spent in federal

custody between July 3, 2013 and April 21, 2014. Respondents contend that the BOP correctly

calculated Mr. Williams’ sentence by determining that (1) his federal sentence commenced on

May 8, 2014, the date it was imposed; and (2) he is not entitled to receive credit on his federal

sentence for the period from July 3, 2013 to April 21, 2014, because he received credit on his

state sentence for the entire period of time from April 22, 2012 through April 21, 2014.




                                                 3
                                     II. LEGAL STANDARD

       An application for a writ of habeas corpus pursuant to 28 U.S.C. § 2241 “is an attack by a

person in custody upon the legality of that custody, and . . . the traditional function of the writ is

to secure release from illegal custody.” Preiser v. Rodriguez, 411 U.S. 475, 484 (1973); see also

McIntosh v. U.S. Parole Comm’n, 115 F.3d 809, 811 (10th Cir. 1997). Habeas corpus relief is

warranted only if the applicant “is in custody in violation of the Constitution or laws or treaties

of the United States.” 28 U.S.C. § 2241(c)(3). The Attorney General, through the BOP, is

responsible for calculating a federal prisoner’s sentence in accordance with 18 U.S.C. § 3585.

See United States v. Wilson, 503 U.S. 329, 334 (1992). The Attorney General’s decision may be

reviewed in a habeas corpus action pursuant to 28 U.S.C. § 2241.

       “The computation of a federal sentence requires consideration of two separate issues.”

Binford v. United States, 436 F.3d 1252, 1254 (10th Cir. 2006). The first issue involves the date

a federal sentence commences. See id. “A sentence to a term of imprisonment commences on

the date the defendant is received in custody awaiting transportation to, or arrives voluntarily to

commence service of sentence at, the official detention facility at which the sentence is to be

served.” 18 U.S.C. § 3585(a). The second issue involves credit for presentence custody. See

Binford, 436 F.3d at 1254. Pursuant to 18 U.S.C. § 3585(b), credit for prior custody is awarded

for any time a defendant “spent in official detention prior to the date his federal sentence

commences if the detention resulted from the same offense of conviction or from another charge

for which the defendant was arrested after commission of the offense of conviction and if that

time has not been credited against another sentence.” Weekes v. Fleming, 301 F.3d 1175, 1178

(10th Cir. 2002).

                                                   4
                                        III. DISCUSSION

A. Commencement of Federal Sentence

       Mr. Williams alleges he was sentenced in his federal case to 92-months in custody of the

BOP on May 8, 2015. See ECF No. 6 at 3. According to Respondents, the 92-month term of

imprisonment was imposed on May 8, 2014. See ECF No. 19 at 3. The documentation provided

by Respondents, as well as the docket for his federal case, both demonstrate that Mr. Williams

was sentenced on May 8, 2014. See ECF No. 19-10; see also United States v. Williams, Case

No. 13-cr-00131-FJG-1 (W.D. Mo. May 8, 2014) (ECF No. 31). Therefore, the Court finds that

the BOP has correctly determined that Mr. Williams’ federal sentence commenced on May 8,

2014, the date it was imposed.

B. Credit for Prior Custody

       The remaining issue in dispute is whether the BOP properly denied Mr. Williams credit

toward his federal sentence for the time he spent in official detention prior to commencement of

his federal 92-month sentence. Mr. Williams argues he is entitled to approximately 241 days of

presentence confinement credit for the time he spent in federal custody from the date he was

paroled by state authorities on July 3, 2013, through April 21, 2014. Respondents contend that

Mr. Williams was serving his state sentence in official detention until parole on April 21, 2014;

that he received credit on his state sentence from April 22, 2012 through April 21, 2014; and that

he is not entitled to receive credit on his federal sentence for the period from July 3, 2013 to

April 21, 2014, which falls within that larger period already applied to his state sentence.

       Section 3585(b) prohibits awarding credit for prior custody if the time has been credited

against another sentence. See 18 U.S.C. § 3585(b) (“A defendant shall be given credit toward

                                                  5
the service of a term of imprisonment for any time he has spent in official detention prior to the

date the sentence commences . . . that has not been credited against another sentence.”). Thus,

“Congress made clear [in enacting § 3585(b)] that a defendant could not receive a double credit

for his detention time.” Wilson, 503 U.S. at 337; see e.g., Falan v. Gallegos, 38 Fed. Appx. 549,

552 (10th Cir. 2002) (unpublished) (“since that time was presumably credited against [the

plaintiff’s] state sentence, it cannot qualify under the plain language of 18 U.S.C. § 3585(b).”).

       Here, the Court doubts the authenticity of the order of release on parole indicating a

release date of July 3, 2013 that was provided by Mr. Williams. See ECF No. 6 at 15; ECF No.

26 at 10. The July 3, 2013 document is both unsigned and undated. Id. In contrast, Respondents

have submitted a signed and witnessed order of conditional release as well as a letter from the

Parole Board to the United States Marshals Service, both of which were provided to the BOP,

which indicate a parole release date of April 21, 2014. See ECF No. 19-9. Respondents also

have submitted to the Court the declaration of Jan Stopps, an employee of the BOP, who states

that “upon further verification with the State of Missouri Department of Corrections, Board of

Probation and Parole, it was discovered they did not generate the document submitted by

Applicant, and the release had been altered from their date of April 21, 2014.” ECF No. 19-1 at

4.

       In addition, the record before the Court demonstrates that Mr. Williams was in federal

custody from June 19, 2013 to April 21, 2014, pursuant to a federal writ of habeas corpus ad

prosequendum. See ECF No. 19-7 at 2. As such, his federal custody was temporary and the

State of Missouri retained primary custody during the period for which Mr. Williams seeks prior

custody credit toward his federal sentence. See Weekes, 301 F.3d at 1181 (noting that the use of

                                                 6
an ad prosequendum writ to gain custody indicates the sovereign gaining custody is merely

borrowing the prisoner from the sovereign with primary custody). The State of Missouri,

therefore, did not relinquish its primary custody over Mr. Williams until April 21, 2014. See

ECF No. 19-7; ECF No. 19-9 at 3.

       The Court, therefore, concludes that the record clearly indicates that the MDOC, Board of

Probation and Parole, issued its decision to release Mr. Williams on parole on April 21, 2014.

       However, even assuming a presumptive parole date of July 3, 2013, Mr. Williams still

cannot obtain the relief he seeks. Under Missouri law, a state prisoner receives credit toward his

sentence whether in custody or on parole. See Mo. Rev. Stat. § 217.730 (“The period served on

parole . . . shall be deemed service of the term of imprisonment.”); see also Esquivel v. Warden,

F.C.I., 462 Fed. Appx. 825, 826-27 (10th Cir. 2012). The Parole Board’s orders of release

submitted to the Court by both Mr. Williams and Respondents establish that his concurrent three-

year state sentence did not expire until April 21, 2015. See ECF No. 6 at 15; ECF No. 19-9; ECF

No. 26 at 10-11. Thus, regardless of whether the Parole Board released Mr. Williams on parole

on July 3, 2013 or April 21, 2014, it is undisputed that he continued to serve his state sentence

until April 21, 2015, and that the BOP applied the time he spent in official detention between

July 3, 2013 and April 21, 2014 toward his state sentence. Pursuant to 18 U.S.C. § 3585(b), Mr.

Williams cannot also receive credit for that time against his federal sentence. See e.g., Esquivel,

462 Fed. Appx. at 826-27.

       Given these circumstances, the BOP has properly determined that Mr. Williams’ federal

sentence commenced on May 8, 2014, the date it was imposed, and that he cannot receive credit

toward his federal sentence for the time he spent in official detention from July 3, 2013 to April

                                                 7
21, 2014, because that time already has been applied to his state sentence, which was not

discharged until April 21, 2015. Based on the foregoing, the Court concludes there is no basis to

disturb the BOP’s computation of Mr. Williams’ federal sentence under 18 U.S.C. § 3585.

                                      IV. CONCLUSION

       In summary, the Court finds that Mr. Williams is not entitled to relief and will deny the

Application. Accordingly, it is

       ORDERED that the Application for a Writ of Habeas Corpus Pursuant to 28 U.S.C. §

2241 (ECF No. 6) is denied and this case is dismissed with prejudice.

       DATED November 5, 2018.




                                                8
